                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISON

AMBER DAWN KNAPP,                           )       Civil Action No. 4:21-cv-00307-TER
                                            )
                      Plaintiff,            )
                                            )
            v.                              )
                                            )
ANDREW M. SAUL,                             )
Commissioner of the Social Security,        )
                                            )
                      Defendant.            )

                                            ORDER

        Upon consideration of Defendant’s Motion to Remand, consented to by Plaintiff’s counsel,

it is hereby ORDERED that the decision of the Commissioner is VACATED and this case is

remanded to the Defendant for further proceedings. Upon Remand, the Appeals Council will

further evaluate Plaintiff’s claim and/or direct an Administrative Law Judge to further evaluate

Plaintiff’s claim.

        This remand is Ordered pursuant to the fourth sentence of 42 U.S.C. § 405(g).




                                                    s/ Thomas E. Rogers, III
                                                    Honorable Thomas E. Rogers, III
                                                    United States Magistrate Judge

July 9, 2021
Florence, South Carolina
